In The
                               Court of Appeals
                      Seventh District of Texas at Amarillo
                               ________________________

                                    No. 07-15-00391-CR
                               ________________________

                           KENDRA DRAUGHAN, APPELLANT

                                               V.

                            THE STATE OF TEXAS, APPELLEE



                            On Appeal from the 137th District Court
                                   Lubbock County, Texas
           Trial Court No. 2010-428,943; Honorable John J. McClendon III, Presiding


                                       October 23, 2015

                              MEMORANDUM OPINION
                    Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.


       This saga begins in June 2011 when Appellant, Kendra Draughan, was convicted

of the lesser included offense of possession with intent to deliver cocaine in an amount

of one gram or more but less than four,1 and sentenced to ten years, suspended in

favor of five years community supervision. A judgment was then entered revoking her

       1
        TEX. HEALTH & SAFETY CODE ANN. § 481.112(c) (West 2010). The lesser included offense is a
second degree felony.
community supervision.           No appeal from that judgment was timely filed; however,

pursuant to a writ of habeas corpus, Appellant was granted an out-of-time appeal in

May 2014. Her court-appointed counsel pursued an Anders2 appeal and this court

agreed with counsel’s evaluation of the appeal, and on motion for rehearing, affirmed

the trial court’s judgment revoking Appellant’s community supervision and sentencing

her to ten years confinement. See Draughan v. State, No. 07-14-00228-CR, 2015 Tex.

App. LEXIS 173 (Tex. App.—Amarillo Jan. 9, 2015, no pet.) (mem. op., not designated

for publication). Mandate was issued on March 27, 2015, and the revocation judgment

became final.


      Appellant has now filed a new notice of appeal from the same revocation

judgment. Her intent is to raise an issue that was not raised in her 2013 hearing—

witnesses lied under oath. Not only is Appellant’s new notice of appeal dated October

19, 2015, from a 2013 judgment untimely,3 the matter has become final and she is not

entitled to a second appeal from the same judgment.


      Consequently, this purported appeal is dismissed for want of jurisdiction.




                                                                 Patrick A. Pirtle
                                                                      Justice


Do not publish.




      2
          Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).
      3
          TEX. R. APP. P. 26.2(a).

                                                    2